            Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 1 of 7




 1   Mathew Higbee, Bar #: 11158,
     3110 West Cheyenne Ave
 2
     Suite 200
 3   North Las Vegas, NV 89032
     T: (714) 600-8085
 4   F: (866) 534-7049
     Email: Mhigbee@higbeeassociates.com
 5   Attorney for Plaintiff HAROLD SMITH

 6

 7                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 8
     HAROLD SMITH,                                  ) Case No. 2:19-cv-1709
 9
                                                    )
                    Plaintiffs,                     )
10
                                                    )
            v.                                      ) COMPLAINT and DEMAND FOR JURY
11
                                                    ) TRIAL
     USAA SAVINGS BANK,                             )
12
                                                    )
                    Defendant.                      )
13
                                                    )
14

15          NOW COMES Plaintiff, HAROLD SMITH (“Plaintiff”), through his attorneys, and

16   alleges the following against Defendant, USAA SAVINGS BANK:

17                                          INTRODUCTION
18          1.      Plaintiff brings this action on behalf of himself individually seeking damages and
19
     any other available legal or equitable remedies resulting from the illegal actions of Defendant, in
20
     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
21
     violation of the Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et
22
     seq.
23
            2.      The TCPA was legislated to prevent companies like USAA Savings Bank from
24
     invading Americans’ privacy by curtailing abusive “robo-calls.” The legislative history
25


                                                     1
               Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 2 of 7




     “described these calls as ‘the scourge of modern civilization, they wake us up in the morning;
 1
     they interrupt our dinner at night; they force the sick and elderly out of bed; they hound us until
 2

 3   we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

 4   presumably intended to give telephone subscribers another option: telling the autodialers to

 5   simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.

 6   2014).
 7                                         JURISDICTION AND VENUE
 8
         3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
 9
     Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal and state
10
     courts have concurrent jurisdiction over private suits arising under the TCPA.
11
         4. Venue is proper in the United States District Court for the District of Nevada pursuant to
12
     28 U.S.C § 1391(b)(1) because Defendant has its principal place of business in Las Vegas,
13
     Nevada.
14
                                                     PARTIES
15
         5. Plaintiff is a natural person residing in Williamson County, in the City of Herrin, in the
16
     State of Illinois and is otherwise sui juris.
17
         6. Defendant is a Nevada corporation with its principal place of business located in Las
18
     Vegas, Nevada. Defendant is a “person” as defined by 47 U.S.C. §153 (39).
19
         7. At all times relevant to this Complaint, Defendant has acted through its agents,
20
     employees, officers, members, directors, heir, successors, assignees, principals, trustees,
21
     sureties, subrogees, representatives and insurers.
22
         ///
23

24       ///

25


                                                       2
              Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 3 of 7




                                          FACTUAL ALLEGATIONS
 1
         8. USAA Savings Bank placed collection calls to Plaintiff seeking and attempting to collect
 2

 3   on alleged debts incurred under a credit card agreement issued by Defendant, USAA Savings

 4   Bank.

 5       9.   Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265
 6
     (11th Cir. 2014).
 7
         10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (618)
 8
     694-XXXX.
 9
         11. Defendant placed collection calls to Plaintiff from its telephone numbers including, but
10

11   not limited to, (800) 531-8722.

12       12. Upon information and belief, based on the number, frequency and timing of the calls,

13   and on Defendant’s prior business practices, Defendant’s calls were placed with an automatic
14
     telephone dialing system.
15
         13. Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C. §
16
     227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed
17
     by Plaintiff.
18

19       14. Defendant’s calls were not for emergency purposes, which would be excepted by 47

20   U.S.C. § 227(b)(1)(A).

21       15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
22
     service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).
23

24

25


                                                     3
            Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 4 of 7




        16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
 1

 2
     automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

 3   pursuant to 47 U.S.C. § 227(b)(1)(A).

 4      17. On or about June 24, 2019, Plaintiff spoke with a representative of Defendant’s company
 5
     at phone number (800) 531-8722 and told Defendant to stop calling his cellular telephone.
 6
        18. During the June 24, 2019 conversation, Plaintiff gave Defendant his full social security
 7
     number and first and last name, in order to assist Defendant in identifying him and accessing his
 8
     accounts before asking Defendant to stop calling his cellular telephone.
 9

10
        19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular

11   telephone and/or to receive Defendant’s calls using an automatic telephone dialing system in his

12   conversation with Defendant’s representative on June 24, 2019.

13      20. Despite Plaintiff’s request to cease, Defendant continued to place calls to Plaintiff’s
14
     cellular phone after June 24, 2019.
15
        21. Despite Plaintiff’s request that Defendant cease placing automated collection calls to
16
     Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at
17
     least one hundred and ten (110) telephone calls via the use of an automatic telephone dialing
18

19   system to Plaintiff’s cellular telephone.

20      22. Defendant placed the great number of telephone calls to Plaintiff with the sole intention

21   of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed by
22
     Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic
23
     harassment caused Plaintiff considerable anxiety and emotional distress.
24

25


                                                      4
             Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 5 of 7




                          FIRST CAUSE OF ACTION
 1   NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                            - 47 U.S.C. §227(b)(3)(B)
 2

 3       23. Plaintiff repeats and incorporates by reference into this cause of action the allegations

 4   set forth above at Paragraphs 1-23.

 5       24. The foregoing acts and omissions of Defendant constitute numerous and multiple

 6   negligent violations of the TCPA, including but not limited to each and every one of the above
 7   cited provisions of 47 U.S.C. § 227 et seq.
 8
         25. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is
 9
     entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to
10
     47 U.S.C. § 227(b)(3)(B).
11
         26. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
12
         WHEREFORE, Plaintiff, HAROLD SMITH, respectfully requests judgment be entered
13
     against Defendant, USAA SAVINGS BANK, as follows:
14

15
             a.      Awarding Plaintiff statutory damages of five hundred dollars ($500.00)

16   multiplied by the number of negligent violations of the TCPA alleged herein, to wit: one

17   hundred and ten (110) for a total of fifty-five thousand dollars ($55,000.00);

18           b.      Awarding Plaintiff actual damages and compensatory damages according to

19   proof at time of trial;
20
             c.      Granting Plaintiff such other and further relief as may be just and proper.
21
                          SECOND CAUSE OF ACTION
22     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                    PROTECTION ACT - 47 U.S.C. § 227(b)(3)(C)
23
         27. Plaintiff repeats and incorporates by reference into this cause of action the allegations
24
     set forth above at Paragraphs 1-23.
25


                                                        5
             Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 6 of 7




         28. The above listed acts and omissions of Defendant constitute numerous and multiple
 1

 2
     knowing and/or willful violations of the TCPA, including but not limited to each and every one

 3   of the above cited provisions of 47 U.S.C. § 227 et seq.

 4       29. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
 5
     Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory
 6
     damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 7
     227(b)(3)(C).
 8
         30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
 9

10
         WHEREFORE, Plaintiff, HAROLD SMITH, respectfully requests judgment be entered

11   against Defendant, USAA SAVINGS BANK, as follows:

12           a.      Awarding Plaintiff statutory damages statutory damages of one thousand five

13   hundred dollars ($1,500.00) multiplied by the number of knowing and/or willful violations of
14
     TCPA alleged herein, to wit: one hundred and ten (110) for a total of one hundred and sixty-five
15
     thousand dollars ($165,000.00)
16
             b.      Awarding Plaintiff actual damages and compensatory damages according to
17
     proof at time of trial;
18

19           c.      Granting Plaintiff such other and further relief as may be just and proper.

20
                                            JURY TRIAL DEMAND
21
         Plaintiff demands a jury trial on all issues so triable.
22

23

24

25
                                                     RESPECTFULLY SUBMITTED,

                                                        6
           Case 2:19-cv-01709-JCM-DJA Document 1 Filed 10/01/19 Page 7 of 7




     Dated: September 30, 2019
 1                                By:   /s/Mathew Higbee
                                        Mathew Higbee, Bar #: 11158,
 2
                                        3110 West Cheyenne Ave
 3                                      Suite 200
                                        North Las Vegas, NV 89032
 4                                      T: (714) 600-8085
                                        F: (866) 534-7049
 5                                      Email: Mhigbee@higbeeassociates.com
                                        Attorney for Plaintiff HAROLD SMITH
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                          7
